Citation Nr: 0826258	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1970 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the RO.  


FINDINGS OF FACT

1.  A left hip disorder, including Legg-Perthe's disease, was 
not noted at service entrance in October 1970.

2.  Clear and unmistakable (obvious or manifest) evidence 
demonstrates that the veteran's Legg-Perthe's disease existed 
prior to the period of active duty service from October to 
November 1970.

3.  Clear and unmistakable (obvious or manifest) evidence 
demonstrates that the veteran's Legg-Perthe's disease did not 
permanently increase in severity during service from October 
to November 1970.


CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence demonstrates that the 
veteran's Legg-Perthe's disease existed prior to his entry 
into active military service, and the presumption of 
soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 
1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.304(b), 3.306(b) (2007).

2.  Clear and unmistakable evidence demonstrates that the 
veteran's preexisting Legg-Perthe's disease was not 
aggravated by active service from October to November 1970.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

The Board is satisfied that in this case, in an August 2006 
letter, VA met the duty to notify the veteran of the evidence 
necessary to substantiate his claim for service connection.  
By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  On 
April 30, 2008, VA amended its regulations governing its duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  This amendment applies to all 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

Here, the noted VCAA letter was issued prior to the appealed 
November 2006 rating decision. Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

In addition, the Board is aware of the considerations of the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, the 
veteran was provided notice regarding the degree of 
disability and the effective date of an award in the August 
2006 VCAA letter.  Moreover, because the service connection 
claim is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

In this case, the Board finds that further VA examination or 
medical opinion as to the etiology of his claimed Legg-
Perthe's disease is not necessary to decide this claim.  Such 
an opinion as to etiology of a current disorder is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).   See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, the Board finds that the evidence of record, 
including the in-service competent medical history, clinical 
findings, diagnosis, and medical opinions, is of 
substantially more probative value than any current opinion 
based on a review of the same evidence would be.  For reasons 
explained in this decision, the evidence that is already of 
record clearly and unmistakably establishes the pre-existence 
of the veteran's Legg-Perthe's disease and clearly and 
unmistakably establishes that there was no permanent increase 
in severity of the veteran's preexisting Legg-Perthe's 
disease during his brief period of active duty service from 
October to November 1970. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.306.  In this case, there is also no evidence indicating 
that the veteran's preexisting Legg-Perthe's disease had an 
increase in severity during service beyond the natural 
progression of the disease.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.306.  Thus, there is no basis in history, symptoms, or 
in-service clinical findings, to support an opinion of 
permanent worsening in service; for this reason, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary" to decide 
this claim for service connection.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Service Connection for Left Hip Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated.  38 U.S.C.A. § 1111.  38 C.F.R. 
§ 3.304(b) states likewise, but also states "[o]nly such 
conditions as are recorded in examination reports are to be 
considered as noted."  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

In this case, the Board finds that the veteran's Legg-
Perthe's disease was not "noted" on the service entrance 
examination for active duty service from October to November 
1970.  Because Legg-Perthe's disease was not "noted" at the 
time of the service entrance examination, the veteran is 
entitled to the presumption of sound condition.  38 U.S.C.A. 
§ 1111. 

In this veteran's case, and after a review of all the 
evidence of record, the Board finds that the presumption of 
sound condition is rebutted by clear and unmistakable 
(obvious and manifest) evidence that the veteran's Legg-
Perthe's disease pre-existed service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  The Board notes that the veteran served 
on active duty for a brief period, from October 1, 1970 to 
November 24, 1970.  There is no evidence that during service 
the veteran suffered an injury to his left hip.  Multiple 
service treatment records identify the left hip injury and 
disease of Legg-Perthe's disease as existing prior to entry 
into active service ("EPTE").  In an October 1970 service 
treatment record, the in-service examiner recorded a history 
from the veteran that he had a history of Legg-Perthe's 
disease since he was six years old, and that the injury to 
the left hip pre-existed service.

Service treatment records include an October 1970 report of 
Medical Board Proceeding, which reflects a review of the 
history, specific in-service symptoms, treatment, and 
clinical findings by the Medical Board, which included a 
service physician.  Following a review, the Medical Board 
report reflects that opinion that the veteran's Legg-Perthe's 
disease existed prior to service ("EPTE") and was not 
incurred in the line of duty.   The Board finds this medical 
opinion to be of high probative value, as it was based on the 
veteran's history, treatment records, clinical observation 
and findings, and in-service diagnosis.  

In addition, the recent private medical evidence tends to 
show that the veteran had Legg-Perthe's disease as a child.  
For these reasons, the Board finds that the presumption of 
sound condition is rebutted by clear and unmistakable 
(obvious and manifest) evidence that the veteran's Legg-
Perthe's disease pre-existed service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  In so finding, the 
Board does not deny service connection on the basis that the 
veteran's preexisting Legg-Perthe's disease is a congenital 
disorder, but on the basis that the weight of the clear and 
unmistakable (obvious and manifest) evidence that is of 
record demonstrates that the veteran's Legg-Perthe's disease 
pre-existed service.

On the question of whether there was any increase in severity 
of preexisting Legg-Perthe's disease during service, the 
Board finds that clear and unmistakable (obvious or manifest) 
evidence demonstrates that the veteran's Legg-Perthe's 
disease did not permanently increase in severity during 
service from October to November 1970.  There is no competent 
medical evidence of worsening during service.  Notably, the 
service treatment records are negative for report or finding 
of in-service left hip injury, and reflect a history that 
denies in-service trauma to the left hip.  The in-service 
Medical Board findings, which included findings and opinion 
by an in-service physician, included the opinion that the 
preexisting Legg-Perthe's disease was not aggravated by the 
veteran's active duty service.  In addition, the veteran's 
separation examination does not indicate any complaints of 
left hip pain, and does not indicate that the pre-existing 
hip disability underwent any worsening during service.  

Post-service private treatment records show the continued 
presence of old Legg-Perthe's disease, but do not show a left 
hip injury in service or permanent worsening of Legg-Perthe's 
disease during service from October to November 1970.  Such 
treatment records tend to show a worsening of, and treatment 
for, Legg-Perthe's disease, many years after service in the 
1990s, rather than evidence of permanent worsening in 
severity (aggravation) in service.  For these reasons, the 
Board further finds that the presumption of sound condition 
at service entrance is rebutted by clear and unmistakable 
(obvious and manifest) evidence that the veteran's Legg-
Perthe's disease was not aggravated during service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

In a December 2007 brief, the veteran's attorney contends 
that, because the symptoms of the veteran's Legg-Perthe's 
disease of pain with walking and running first manifested in 
service, such symptoms show that the veteran's Legg-Perthe's 
disease was "incurred" in service.  In this case, because 
the presumption of sound condition at service entrance has 
been rebutted by clear and unmistakable evidence that the 
veteran's Legg-Perthe's disease preexisted service, the 
question is aggravation, and not service incurrence.  The 
standard is whether the clear and unmistakable evidence 
demonstrates that the preexisting  Legg-Perthe's disease was 
not aggravated by service.  

On the question of aggravation, the mere manifestation of 
symptoms such as pain with use, does not demonstrate that the 
underlying Legg-Perthe's disease underwent a permanent 
increase in severity in service, especially during this 
veteran's brief period of service where there was no evidence 
of any left hip trauma or injury in service.  Notably in this 
veteran's case, not even the symptoms of left hip pain were 
shown to have persisted; the veteran's separation examination 
does not indicate any complaints of left hip pain. Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting 
worsening of the condition," that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently, is required.  Routen v. Brown, 10 Vet. App. 
183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

For these reasons, the Board finds that the presumption of 
sound condition of the left hip at service entrance was 
rebutted, that clear and unmistakable (obvious or manifest) 
evidence demonstrates Legg-Perthe's disease preexisted 
service, and clear and unmistakable (obvious or manifest) 
evidence demonstrates that the veteran's Legg-Perthe's 
disease did not permanently increase in severity during 
service from October to November 1970.  As the standard is 
clear and unmistakable evidence to rebut the presumption of 
sound condition at service entrance, the rule of resolving 
reasonable doubt in the veteran's favor is not applicable in 
this case.  


ORDER

Service connection for a left hip disorder, including Legg-
Perthe's disease, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


